Citation Nr: 0402733	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  02-09 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating from 20 percent for 
degenerative disc disease of L4-5 with degenerative 
spondylolisthesis grade I, with symptoms of L4 radiculopathy 
in the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel
INTRODUCTION

The veteran had active military service from July 1974 to 
July 1977, and unverified service from April 1978 to April 
1995. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied the veteran's claim seeking entitlement to an 
increased rating from 20 percent for his low back disability.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran's disability is rated under Diagnostic Code 5293 
for intervertebral disc syndrome.  The schedular criteria by 
which it is rated changed during the pendency of the 
veteran's appeal. See 67 Fed. Reg. 54345-54349 (August 22, 
2002) (effective September 23, 2002), codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293; See also 68 Fed. Reg. 51454-
51458 (August 27, 2003) (effective September 26, 2003), to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  
Therefore, adjudication of the increased rating claim for the 
service-connected low back disability must also include 
consideration of both the old and the new criteria.  Karnas 
v. Derwinski, 1 Vet.App. 308 (1991).  This rule of 
adjudication requires that the criteria most favorable to the 
veteran's claim be used. Id.  

For that reason, the veteran's claim must be remanded for 
consideration of his claim under the new diagnostic criteria.  
As the United States Court of Appeals for Veterans Claims 
(Court) noted in Massey v. Brown, 7 Vet.App. 204 (1994), 
rating decisions must be based on medical findings that 
relate to the applicable rating criteria.   Although the 
veteran was afforded a VA examination in June 2001, the 
examination was not complete enough for rating purposes.  
Accordingly, pursuant to Massey, the veteran's claim must be 
remanded for another VA examination that takes into account 
the new criteria.
 
For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The RO should verify the veteran's 
service from April 1978 to April 1995.

2.  The veteran should be requested to 
identify any recent medical treatment for 
his low back (both private and VA).  
Attempts should be made to obtain copies 
of all records associated with such 
treatment.  

3.  The veteran should be scheduled for 
VA orthopedic and neurologic examinations 
for his low back.  The veteran's claims 
folder should be made available to the 
examiners for review in conjunction with 
his or her examination.  The examiner 
should then conduct a thorough 
examination of the veteran's low back.  
All appropriate special studies or tests 
should be accomplished.  A complete 
rationale for any opinion expressed 
should be provided.  The examiners should 
answer the following questions, as 
appropriate, regarding the veteran's low 
back:

a.  What is the veteran's range of 
motion of the lumbar spine for forward 
flexion, backward extension, lateral 
flexion, and lateral rotation?

b.  Does the veteran have ankylosis 
of the lumbar spine, and, more 
particularly, does he have fixation of a 
spinal segment of his low back in a 
neutral position?
 
c.  Is there any listing of the 
spine?

d.  Is there a positive 
Goldthwaite's sign?

e.  Is there marked limitation of 
forward bending in the standing position?

f.  Is there loss of lateral motion 
with osteoarthritic changes or narrowing 
of joint spaces?

g.  Is there any abnormal mobility 
on forced motion?

h.  Is there narrowing or 
irregularity of joint space?

i.  Regarding the veteran's 
intervertebral disc disease, does the 
veteran have persistent symptoms 
compatible with sciatic neuropathy?

j.  Does the veteran have 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to the diseased disc?

k.  Please describe any associated 
objective neurologic abnormalities that 
the veteran has, including whether the 
veteran has bowel or bladder impairment.  

l.  Please describe the number of 
incapacitating episodes (defined as a 
period of acute signs and symptoms 
requiring bed rest and treatment by a 
physician) the veteran has had due to his 
degenerative disc disease in the past 
year, and describe how long each one 
lasted. 

Each examiner should also be asked to 
determine whether there are other 
symptoms that affect the range of motion 
and function of the lumbar spine.  Each 
examiner should be asked to answer the 
following questions:

m.  Does the veteran's lumbar spine 
exhibit weakened movement, excess 
fatigability, incoordination, or pain on 
use attributable to the service connected 
disability (if feasible, the examiner 
should note the degree of additional 
range of motion loss due to these 
symptoms, or more specifically, should 
note the degree of movement at which any 
of such symptoms begin)?

n.  Does pain significantly limit 
functional ability during flare-ups or 
when the lumbar spine is used repeatedly 
over a period of time  (this 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups)?

4.  Upon completion of the above, the 
claim should be re-adjudicated.  This 
should include applying the most 
favorable Diagnostic Code under both the 
old and new sets of diagnostic criteria.  
In the event that the claim on appeal is 
not resolved to the satisfaction of the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL S. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




